[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  DEC 13, 2006
                                 No. 06-12679                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                         D. C. Docket No. 05-00003-CR-6

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

ANTONIO S. DAVIS,

                                                               Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________

                                (December 13, 2006)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant Antonio S. Davis appeals his 178-month sentence imposed after

pleading guilty to possession with intent to distribute cocaine hydrochloride, in
violation of 21 U.S.C. § 841(a)(1). He argues that the district court erred in finding

that he had two separate aggravated assault convictions to qualify him as a career

offender under U.S.S.G. § 4B1.1 because: (1) according to the presentence

investigation report (“PSI”), he was arrested on January 16, 1994, for the first

aggravated assault, and on January 20, 1994, for the second, and, thus, “[t]he only

conclusion that can be drawn . . . is that the arrest of January 20, 1994, is for

offenses that occurred on January 16, 1994, since he was incarcerated on

January 20, 1994;” and (2) the two convictions might have been consolidated for

sentencing, thus constituting only one related offense under U.S.S.G. § 4A1.2.

      “We review a district court’s determination that prior convictions are not

related under U.S.S.G. § 4A1.2 for clear error.” United States v. Hernandez-

Martinez, 382 F.3d 1304, 1306 (11th Cir. 2004).

      Under § 4A1.2, in calculating a criminal history score, prior sentences

imposed for related convictions should be counted as one sentence. See U.S.S.G.

§ 4A1.2(a)(2). The commentary provides:

      Prior sentences are not considered related if they were for offenses
      that were separated by an intervening arrest (i.e., the defendant is
      arrested for the first offense prior to committing the second offense).
      Otherwise, prior sentences are considered related if they resulted from
      offenses that (1) occurred on the same occasion, (2) were part of a
      single common scheme or plan, or (3) were consolidated for trial or
      sentencing.



                                            2
U.S.S.G. § 4A1.2, comment. (n. 3).

      We have held that the fact that joint sentencing for administrative

convenience and imposition of concurrent sentences does not render two offenses

related under the Guidelines. United States v. Smith, 385 F.3d 1342, 1346 (11th

Cir. 2004), vacated on other grounds, 543 U.S. 1181 (2005). In Smith, 385 F.3d at

1346, we noted: “(1) there was no formal consolidation order; (2) the cases had

been assigned different docket numbers; and (3) [the defendant] received separate

judgments.” Therefore, even though the defendant’s cases had been “heard by the

same state judge at the same time,” the district court did not clearly err in

determining that this was done for the administrative convenience of the court. Id.

      After reviewing the record, we conclude that the district court did not clearly

err in finding that Davis’s prior aggravated assault offenses were unrelated under

§ 4A1.2. First, despite Davis’s assertion that the two offenses must have occurred

on the same date, the PSI’s factual description of each offense indicates that one

offense occurred on January 9, while the other occurred on January 16. Second,

our precedent provides that joint sentencing does not render two offenses related,

especially where, as here, the offenses had separate docket numbers, and there was

no formal consolidation order. See Smith, 385 F.3d at 1346. Accordingly, because

the district court did not clearly err in finding the offenses unrelated and Davis’s



                                           3
arguments are without merit, we affirm his sentence.

      AFFIRMED.




                                         4